Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, line 7, “less then” has been changed to --less than--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 2, 3, 10, 11, 12 and 19  is the inclusion of the limitations of 
“activate a first set of cylinders of the plurality of cylinders based on the first firing
pattern for a first number of cycles, and subsequent to activating the first set of cylinders, activate a second set of cylinders of the plurality of cylinders different from the first set of cylinders based on the second firing pattern for a second number of cycles, different from the first number of cycles.” in claims 1, 10 and 19;

“wherein the plurality of cylinders include six cylinders arranged inline, and wherein the first set of cylinders activated based on the first firing pattern comprises a first cylinder, a third cylinder, and a fifth cylinder, and the second set of cylinders activated based on the second firing pattern comprises a second cylinder located between the first cylinder and the third cylinder, a fourth cylinder located between the third cylinder and the fifth cylinder, and a sixth cylinder located adjacent to the fifth cylinder.” in claims 2 and 11; and 
“wherein the plurality of cylinders include six cylinders arranged inline, and wherein the
first set of cylinders activated based on the first firing pattern comprises a first cylinder, a second cylinder, and a third cylinder that are located adjacent to each other, and the second set of cylinders activated based on the second firing pattern comprises a fourth cylinder, a fifth cylinder, and a sixth cylinder that are located adjacent to each other.” in claims 3 and 12 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747